Citation Nr: 0630813	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-44 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C with liver 
cirrhosis, status post liver transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to April 
1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In May 2006, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge at the local VA 
office.  Shortly thereafter, the veteran submitted a copy of 
a report prepared by his treating VA physician.  Because the 
report was accompanied by a waiver of RO consideration, it 
will be considered by the Board in the adjudication of this 
appeal.


FINDING OF FACT

Resolving doubt in favor of the veteran, hepatitis C with 
liver cirrhosis, status post liver transplant is the result 
of incidents in service.


CONCLUSION OF LAW

The veteran's hepatitis C was incurred in service.  38 
U.S.C.A. 1101, 1112, 1113, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA is required.  

Background

Service medical records are negative for complaints, 
treatment, or a diagnosis of hepatitis.  The veteran's 
personnel records show that he was a clerk typist and there 
is no evidence that he engaged in combat with the enemy while 
stationed in Vietnam.  Service medical records do not show 
that the veteran received any blood transfusions.  Medical 
records show that in February 1970, the veteran was treated 
for a fever and sore throat, and in February 1972, he was 
seen for complaints of burning in his abdomen; the diagnosis 
was gastritis.

Medical records from Wellborn and Greenview Regional 
Hospitals show the veteran was hospitalized in 1990 for 
cirrhosis with esophageal variceal bleed and required blood 
transfusions and sclerotherapy.  The veteran was diagnosed 
with hepatitis C in 1996.  

The veteran underwent a liver transplant in November 2001 at 
the Department of Veterans Affairs.

In August 2003, a VA examiner indicated that the veteran had 
no clear risk factors for hepatitis C.  The veteran reported 
that he gave blood in the service in 1969 and also received 
pneumatic injections that he felt were not given in a sterile 
fashion.  The veteran has denied tattoos, intranasal cocaine, 
or intravenous drug use as well as multiple sex partners.

After reviewing the veteran's claims file, a January 2005 VA 
examiner opined that it was more likely that the veteran 
received hepatitis C either from his blood transfusion since 
this was before active testing the blood supply for hepatitis 
C as well as more than likely than not that he also possibly 
contracted his hepatitis C during employment as an EMT.  The 
examiner noted that the veteran had been exposed to multiple 
blood at that time with probable easy likelihood of having 
needle sticks.  The examiner also noted multiple sexual 
partners.  As far as the air gun, the examiner stated it has 
not been scientifically proven that air gun injectors would 
transmit hepatitis C, although it was, biologically possible; 
however, it was impossible to say for a fact whether he had 
any exposure to any kind of contamination.  It was this 
examiner's opinion that it was more likely than not that the 
veteran did not receive hepatitis C through air gun 
injectors, and it was more likely that he either received it 
through transmission of blood as an EMT or as he was most 
likely exposed to multiple bloody products.

At his May 2006 Travel Board hearing, the veteran denied IV 
drug use or having had multiple sex partners.  He testified 
that he received hepatitis C in service from air gun 
injectors or contaminated vaccine.  The veteran also 
indicated that he was an EMT in 1996 and he never dealt with 
needles as an EMT.  He noted that he received blood 
transfusions due to his liver damage in 1990, which would 
have been after he contracted hepatitis C.  During the 
hearing, the veteran was asked if he thought he could secure 
a statement from one of his physician's concerning the 
etiology of his hepatitis C.  The veteran responded that he 
would try to secure such a statement.

The veteran submitted a May 2006 report, which was 
accompanied by a waiver of jurisdiction.  The report was 
prepared by his primary care physician at the VA Transplant 
Center.  That physician is also an Associate Professor of 
Medicine and Pharmacology, Gastroenterology and Hepatology at 
Vanderbilt University School of Medicine.  He is also a Chief 
of the VA Transplant Service.  This physician indicated that 
the veteran received a liver transplant from the Department 
of Veterans Affairs in 2001 due to cirrhosis caused by 
hepatitis C.  It was noted that the veteran's symptoms first 
appeared in 1990 with his initial gastrointestinal bleed.  
The physician indicated that this would correspond with the 
veteran's report of an acute hepatitis event during service.  
The physician explained that it was accepted medical 
knowledge that the hepatitis C virus works damaging the liver 
on an average of twenty years before signs and symptoms 
appear.  The veteran reported that he never used IV drugs, 
had no tattoos, and denied having had multiple sexual 
partners, all of which were risk factors for hepatitis C.

Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported by the record, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, including cirrhosis 
of the liver, although not otherwise established as incurred 
in service, if such disease is manifested to a 10 percent 
degree within one year following qualifying service.  38 
U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).




Analysis

In light of the veteran's submission of the May 2006 report 
prepared by his treating VA specialist in liver diseases, 
which to date the RO has not had the opportunity to review, 
the Board concludes that no further development is necessary 
to adjudicate this claim.  The Board notes that the veteran 
apparently took this action based on discussions that took 
place during his May 2006 Travel Board hearing.

The evidence in this case is in relative equipoise regarding 
the merits of the veteran's claim.  There is no evidence of 
symptoms of hepatitis C while in service and a January 2005 
opinion rendered by a VA physician found no link to the 
veteran's military service.  On the other hand, an opinion 
rendered by a VA treating physician and a specialist in 
hepatology indicates a link to the veteran's hepatitis C and 
subsequent liver cirrhosis to his episode of fever and sore 
throat while in service.

Because the evidence in this case is approximately balanced 
with regards to merits of the claim the benefit-of-the-doubt 
doctrine applies and thus the veteran's claim of entitlement 
to service connection for hepatitis C with liver cirrhosis, 
status post liver transplant is allowed.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for hepatitis C with liver 
cirrhosis, status post liver transplant, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


